Title: From George Washington to Benjamin Franklin, 27 March 1779
From: Washington, George
To: Franklin, Benjamin


Dear Sir,
Camp at Middlebrook March 27th 1779.
This letter will be delivered to you by Mr Mason, Son to George Mason Esqr. of Virginia, a Gentn of fortune and influence in that State—a zealous & able Supporter of the liberties of this Country—and a particular friend of mine.
The young Gentlemans bad health induces him to try some other clime, probably the Air of Montpelier, while inclination may lead him to Paris, in which case, I take the liberty of recommending him to your friendly countenance & civilities. give me leave at the same time to assure you, that with the greatest esteem & regard I have the honr to be Dr Sir Yr Most Obedt Hble Servt
Go: Washington
